                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

TONY HAWKINS, PAUL NIGH,                                                    PLAINTIFFS
SHONDELL OLLISON, and CHARLIE
GRICE III, individually and on behalf of
others similarly situated

v.                         CASE NO. 4:18-CV-00047 BSM

LOOMIS ARMORED US, LLC                                                     DEFENDANT

                                     JUDGMENT

      Pursuant to the order entered on this day, this case is dismissed with prejudice.

      IT IS SO ORDERED this 10th day of December 2018.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
